                                                                       fusncsDNY
                                                                   ;i,.
                                                                       l~?:~MENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                   .. ~:JC #:                             .
SOUTHERN DISTRICT OF NEW YORK
RICARDO VELASQUEZ,
                                                                   l      :·   :·t: FILED:   ta, j I'?J
                                                                                                         ztj
                Plaintiff,
                                                             19-CV-11300 (JPO) (BCM)
        -against-
                                                             ORDER REGARDING GENERAL
NANO END EA YOUR LLC, a New York limited
                                                             PRETRIAL MANAGEMENT
liability company doing business as NANO
ECUADORIAN KITCHEN, et al. ,
               Defendants.


BARBARA MOSES, United States Magistrate Judge.

       The above-referenced action has been referred to Magistrate Judge Barbara Moses for

general pretrial management, including scheduling, discovery, non-dispositive pretrial motions,

and settlement, pursuant to 28 U.S .C. § 636(b)(l)(A). All pretrial motions and applications,

including those related to scheduling and discovery (but excluding motions to dismiss or for

judgment on the pleadings, for injunctive relief, for summary judgment, or for class certification

under Fed. R. Civ. P. 23) must be made to Judge Moses and in compliance with this Court's

Individual    Practices      m      Civil   Cases,   available    on           the   Court's      website      at

https://nysd.uscourts.gov/hon-barbara-moses. Parties and counsel are cautioned:

        1.     All discovery must be initiated in time to be concluded by the close of discovery

set by the Court.

       2.      Discovery         applications,   including    letter-motions         requesting     discovery

conferences, must be made promptly after the need for such an application arises and must

comply with Local Civil Rule 37.2 and § 2(b) of Judge Moses's Individual Practices. It is the

Court's practice to decide discovery disputes at the Rule 37.2 conference, based on the parties'

letters, unless a party shows good cause why more formal briefing should be required. Absent

extraordinary circumstances, discovery applications made later than 30 days prior to the close of

discovery may be denied as untimely.
       3.         For motions other than discovery motions, pre-motion conferences are not

required, but may be requested where counsel believe that an informal conference with the Court

may obviate the need for a motion or narrow the issues.

       4.         Requests to adjourn a court conference or other court proceeding (including a

telephonic court conference) or to extend a deadline must be made in writing and in compliance

with § 2(a) of Judge Moses's Individual Practices. Telephone requests for adjournments or

extensions will not be entertained.

       5.         In accordance with§ l(d) of Judge Moses's Individual Practices, letters and letter-

motions are limited to four pages, exclusive of attachments. Courtesy copies of letters and letter-

motions filed via ECF are required only if the filing contains attachments, which must be

attached with protruding tabs.

       6.         If you are aware of any party or attorney who should receive notice in this action,

other than those currently listed on the docket sheet, please notify Courtroom Deputy Kevin

Snell at (212) 805-0228 immediately.

       7.         Counsel for the plaintiff must serve a copy of this Order on any defendant

previously served with the summons and complaint, must serve this Order along with the

summons and complaint on all defendants served hereafter, and must file proof of such service

with the Court.

Dated: New York, New York
       December 17, 2019
                                                SO ORDERED.




                                                BARBARA MOSES
                                                United States Magistrate Judge




                                                   2
